DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 9 is/are rejected under 35 U.S.Ca 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320), Kanou (US 2013/0333819), and Ebiko (US 2013/0240107). 


Hayashi further discloses that the bead fillers (Fig. 1: 4) have outer end portions in the tire radial direction having a distance (Fig. 1: L1) from bead heel portions of the bead portions in a range of approximately 35% to 45% (Col. 3 lines 1-7), which falls within and overlaps with the claimed range of from 20% or more to 40% or less of a tire cross-sectional height. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the distance of the outer end potions of the bead fillers from the bead heel portions of the bead portions in the tire radial direction.
However, Hayashi does not expressly recite a reinforcing layer disposed between the folded up portion of the carcass and the respective bead filler.
Wada teaches a tire (Fig. 1: 1) comprising a reinforcing layer (Figs. 1-2: 10) disposed between the folded up portion (Figs. 1-2: 6b) of the carcass (Figs. 1-2: 6) and the respective bead filler (Figs. 1-2: 8) ([0035]), wherein the reinforcing layer (Figs. 1-2: 10) has an outer end portion in the tire radial direction 0 to 600 with respect to with respect to the circumferential direction ([0029]), which falls within and overlaps with the claimed range of 150 to 250. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the angle of inclination of the reinforcing cord in the reinforcing layer. A tire with such a reinforcement cord layer obtains good steering stability and improved noise performance while effectively decreasing the tire weight ([0053]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hayashi in order to provide a reinforcing layer as taught by Wada so as to obtain good steering stability and improve noise performance while effectively decreasing the tire weight. 
However, modified Hayashi does not expressly recite the particular features of the sidewall portions, such as whether the sidewall portions are made of a side rubber having tan δ at 60°C in a range from 0.04 or more to 0.10 or less. 
Kanou teaches a tire comprising sidewall portions each made of a side rubber having tan δ at 60°C in a range from 0.07 to 0.16 ([0022], [0035]), which falls within and overlaps with the claimed range of from 0.04 or more to 0.10 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tan δ at 
However, modified Hayashi does not expressly recite whether the side rubber may have a minimum value Dm of a thickness in a range of 1.0 mm ≤ Dm ≤ 2.5 mm. 
Ebiko teaches a tire comprising sidewall portions each made of a side rubber having a thickness in the range from 2.0 to 3.5 mm ([0009]), which falls within and overlaps with the claimed range of 1.0 mm ≤ Dm ≤ 2.5 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the side rubber of the side wall portions. In this way, it is possible to reduce the weight of the tire while maintaining the side cut properties of the tire ([0009]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hayashi in order to provide the side rubber of the side wall portions with a thickness in the aforementioned range so as to reduce the weight of the tire while maintaining the side cut properties of the tire, as taught by Ebiko. 

Regarding claim 2, Wada further teaches that, in the reinforcing layer (Figs. 1-2: 10), the outer end portion of the reinforcing layer (Fig. 2: FU) has a distance (Fig. 2: α) from the outer end portion of the respective bead filler (Fig. 2: BU) in a range of not less than 10 mm ([0036]), which falls within and overlaps with the claimed range of from 5 mm or more to 15 mm or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness 

Regarding claim 9, Hayashi further teaches an example tire size of 255/40ZR18 (Col. 3 lines 34-36), or in other words a tire cross-sectional height of 102 mm, which approaches the claimed range of 110 mm or more to 170 mm or less, and an aspect ratio of 40, which approaches the claimed range of 55 or more. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the disclosed values to behave in substantially the same way as the claimed ranges.
Moreover, it is noted that Hayashi merely teaches a preferable example tire and does not explicitly limit the disclosure to such a limitation. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123(II). Ebiko teaches an example tire size of 195/65R15 ([0049]), or in other words a tire cross-sectional height of approximately 127 mm (i.e. 195 mm x 0.65 = 126.75 mm), which falls within the claimed range of 110 mm or more to 170 mm or less, and an aspect ratio of 65, which falls within the claimed range of 55 or more. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure 

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320), Kanou (US 2013/0333819), and Ebiko (US 2013/0240107) as applied to claims 1-2 above, and further in view of Ueda (US 2012/0193006) and Agari et al. (US 4,934,431).

Regarding claims 3, 10, and 17, Wada further teaches that the reinforcing cord is made of a steel ([0029]). However, modified Hayashi does not expressly recite the wire diameter or cord count of the reinforcing cord in the reinforcing layer.
Ueda teaches a pneumatic tire comprising a reinforcing layer (Fig. 1: 26) disposed between a folded up portion of a carcass (Fig. 1: 20b) and a bead filler (Fig. 1: 30) ([0054]), wherein the reinforcing layer is made of steel ([0048]). Ueda further teaches a reinforcing cord of the reinforcing layer has a wire diameter in a range of from 0.28 mm to 0.35 mm ([0025]), which falls within and overlaps with the claimed range of from 0.20 mm or more to 0.30 mm or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the wire diameter of the reinforcing cord of the reinforcing layer. If the diameter of the wire strands is less than 0.28 mm, productivity will not be able to be improved, and if the diameter of the wire strands exceeds 0.35 mm, the fatigue resistance of the wire will not be able to be maintained ([0068]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found 
Agari teaches a pneumatic tire comprising a reinforcing layer (Fig. 2: 8) disposed between a folded up portion of a carcass (Fig. 2: 4) and a bead filler (Fig. 2: 6). Agari further teaches that the reinforcing cord in the reinforcing layer has a density (i.e. cord count) in a range of from 20 to 60 cords per 5 cm (i.e. 20 cords per 50 mm to 60 cords per 50 mm) (Col. 3 lines 29-33), which falls within and overlaps with the claimed ranges of from 35 or more to 45 or less and from 37 or more to 45 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for cord count of the reinforcing cord in the reinforcing layer. The use of more than 60 cords per 5 cm should be avoided, since they fail to define among themselves the spaces which the coating rubber would have to fill to provide a satisfactory bonding strength, and the use of less than 20 cords is unsatisfactory for the reinforcing purpose (Col. 3 lines 46-50). Although Agari teaches the use of carbon fiber cords, rather than the conventional steel cords, one of ordinary skill in the art would readily expect substantially similar effects to occur for any material cords provided in the aforementioned density as it would also affect the amount of coating rubber, bonding strength, and reinforcing purposes. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify the reinforcing layer of modified Hayashi in order to provide a reinforcing cord in the reinforcing layer with the aforementioned features so as to provide a satisfactory bonding strength and reinforcing purpose, as taught by Agari. 

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320), Kanou (US 2013/0333819), and Ebiko (US 2013/0240107) as applied to claims 1-2 above, and further in view of Hashimoto et al. (US 2017/0057301) (of record).

Regarding claims 4 and 11, modified Hayashi does not expressly recite the specific properties of the reinforcing layer rubber, such as the JIS hardness and/or the tan δ.  
Hashimoto teaches a pneumatic tire comprising a reinforcing cord layer (Figs. 1-2: 48), wherein the loss tangent (i.e. tan δ) is equal to or less than the loss tangent of the bead filler (Figs. 1-2: 46) ([0016], [0072]), and the hardness of the reinforcing cord layer (Figs. 1-2: 48) is equal to or greater than the hardness of the bead filler ([0016], [0073]). In this manner, it is possible to suppress heat generation in the sidewall ([0053], [0070]).  In other words, the hardness and loss tangent (i.e. tan δ) of the reinforcing layer are essentially result effective variables that will affect the heat generation of the sidewall of the tire. Although Hashimoto does not expressly teach that such a hardness is measured at 20°C and a tan δ at 60°C, one of ordinary skill would reasonably expect that varying those parameters would also alter the aforementioned affects. While Hashimoto does not explicitly disclose the value for JIS hardness at 20°C or tan δ at 60°C, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for JIS hardness at 20°C or tan δ at 60°C of the reinforcing layer. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to optimize the JIS hardness at 20°C and the tan δ at 60°C of the reinforcing layer rubber in order to effectively suppress the heat generation in the tire sidewall when in use, as taught by Hashimoto. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320), Kanou (US 2013/0333819), and Ebiko (US 2013/0240107) as applied to claim 1 above, and further in view of Shida et al. (US 2001/0018943) (of record).

Regarding claim 5, modified Hayashi does not expressly recite that each of the bead fillers has a cross-sectional area in a meridian cross-section of the pneumatic tire in a range from 110 mm2 or more to 160 mm2 or less.
Shida teaches a pneumatic tire comprising a bead portion wherein a total section area of a bead apex is 180 mm2 ([0052]), which approaches the claimed range of 110 mm2 or more to 160 mm2 or less. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tire section height, aspect ratio, or bead filler cross-sectional area. One of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the disclosed value to behave in substantially the same way as the claimed range. If a height of the bead apex is lower than 10% of a tire section height, rigidity of the bead section will be excessively reduced, which will lead to a reduction in handling stability ([0031]). Conversely, if a height of the bead apex exceeds 35%, no synergistic effects of reducing deformation of the tread section will be provided ([0031]). Consequently, rolling resistance will not be reduced ([0031]). Accordingly, the bead filler height (and thereby associated dimensions such as the cross-sectional area) affects the rigidity of the bead section, handling stability, deformation of the tread section, and rolling resistance. One of ordinary skill in the art would readily recognize that the cross-sectional area of the bead filler must also correlate to the height, as well as other dimensions, of the bead filler. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320), Kanou (US 2013/0333819), and Ebiko (US 2013/0240107) as applied to claim 1 above, and further in view of Akashi (JP 2012-017048, see machine translation) (of record).

Regarding claim 6, modified Hayashi does not expressly recite that the tread portion comprises a cap rubber forming a tread surface and a base rubber, wherein the base rubber is located inward of the cap rubber in the tire radial direction, wherein base rubber has JIS hardness at 20°C in a range from 75 or more to 81 or less and tan δ at 60°C in a range from 0.14 or more to 0.22 or less.
Akashi teaches a pneumatic tire comprising a tread portion (Figs. 1-3: 4) that includes a cap rubber (Figs. 1-3: 5) forming a tread surface and a base rubber (Fig. 1: 6; Fig. 2: 6A and/or 6B; Fig. 3: 6A, 6B, and/or 6C), wherein the base rubber is located inward of the cap rubber in the tire radial direction (Figs. 1-3). Akashi further teaches that the base rubber may have a JIS hardness at 20°C in a range from 65 to 75 ([0028], [0037]), which falls within the claimed range of from 75 or more to 81 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the JIS hardness at 20°C of the tread base rubber. Akashi further teaches that the base rubber may have a tan δ at 60°C in a range of either 0.05 to 0.15, 0.05 to 0.25, or 0.10 to 0.20 ([0028], [0037]), all of which fall within and overlap with the claimed range of from 0.14 or more to 0.22 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original . 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320), Kanou (US 2013/0333819), and Ebiko (US 2013/0240107) as applied to claim 1 above, and further in view of Tanaka et al. (US 2007/0029022) (of record).

Regarding claim 8, modified Hayashi does not expressly recite that between the side rubber or a rim cushion rubber and the folded up portion of the carcass, a side reinforcing layer is disposed, and the side reinforcing layer is made of a rubber having JIS hardness at 20°C in a range from 70 or more to 85 or less and tan δ at 60°C in a range from 0.06 or more to 0.12 or less, and the side reinforcing layer is formed at a thickness in a range from 0.5 mm or more to 2.0 mm or less, and the side reinforcing layer is disposed at a position comprising the tire maximum width position.
Tanaka teaches a pneumatic tire comprising a side reinforcing layer (Figs. 1, 3, 4: 8) that is disposed between a side rubber (Figs. 1, 3: 2; Fig. 4: 9) and the folded up portion of a carcass (Figs. 1, 3, 4: 4) that goes up into the belt portion (Figs. 1, 3, 4: 6), wherein it is preferable that the side reinforcing . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320), Kanou (US 2013/0333819), Ebiko (US 2013/0240107), Ueda (US 2012/0193006), and Agari et al. (US 4,934,431) as applied to claims 1-2 and 10 above, and further in view of Shida et al. (US 2001/0018943) (of record).

Regarding claim 12, modified Hayashi does not expressly recite that each of the bead fillers has a cross-sectional area in a meridian cross-section of the pneumatic tire in a range from 110 mm2 or more to 160 mm2 or less.
Shida teaches a pneumatic tire comprising a bead portion wherein a total section area of a bead apex is 180 mm2 ([0052]), which approaches the claimed range of 110 mm2 or more to 160 mm2 or less. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tire section height, aspect ratio, or bead filler cross-sectional area. One of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the disclosed value to behave in substantially the same way as the claimed range. If a height of the bead apex is lower than 10% of a tire section height, rigidity of the bead section will be excessively reduced, which will lead to a reduction in handling stability ([0031]). Conversely, if a height of the bead apex exceeds 35%, no synergistic effects of reducing deformation of the tread section will be provided ([0031]). Consequently, rolling resistance will not be reduced ([0031]). Accordingly, the bead filler height (and thereby associated dimensions such as the cross-sectional area) affects the rigidity of the bead section, handling stability, deformation of the tread section, and rolling resistance. One of ordinary skill in the art would readily recognize that the cross-sectional area of the bead filler must also correlate to the height, as well as other dimensions, of the bead filler. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320), Kanou (US 2013/0333819), Ebiko (US 2013/0240107), Ueda (US 2012/0193006), Agari et al. (US 4,934,431), and Shida et al. (US 2001/0018943) (of record) as applied to claims 1-2, 10, and 12 above, and further in view of Akashi (JP 2012-017048, see machine translation) (of record).

Regarding claim 13, modified Hayashi does not expressly recite that the tread portion comprises a cap rubber forming a tread surface and a base rubber, wherein the base rubber is located inward of the cap rubber in the tire radial direction, wherein base rubber has JIS hardness at 20°C in a range from 75 or more to 81 or less and tan δ at 60°C in a range from 0.14 or more to 0.22 or less.
Akashi teaches a pneumatic tire comprising a tread portion (Figs. 1-3: 4) that includes a cap rubber (Figs. 1-3: 5) forming a tread surface and a base rubber (Fig. 1: 6; Fig. 2: 6A and/or 6B; Fig. 3: 6A, 6B, and/or 6C), wherein the base rubber is located inward of the cap rubber in the tire radial direction (Figs. 1-3). Akashi further teaches that the base rubber may have a JIS hardness at 20°C in a range from 65 to 75 ([0028], [0037]), which falls within the claimed range of from 75 or more to 81 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the JIS hardness at 20°C of the tread base rubber. Akashi further teaches that the base rubber may have a tan δ at 60°C in a range of either 0.05 to 0.15, 0.05 to 0.25, or 0.10 to 0.20 ([0028], [0037]), all of which fall within and overlap with the claimed range of from 0.14 or more to 0.22 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges . 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 5,928,445) (of record), Wada (US 2002/0043320), Kanou (US 2013/0333819), Ebiko (US 2013/0240107), Ueda (US 2012/0193006), Agari et al. (US 4,934,431), Shida et al. (US 2001/0018943) (of record), and Akashi (JP 2012-017048, see machine translation) (of record) as applied to claims 1-2, 10, and 12-13 above, and further in view of Tanaka et al. (US 2007/0029022) (of record).

Regarding claim 15, modified Hayashi does not expressly recite that between the side rubber or a rim cushion rubber and the folded up portion of the carcass, a side reinforcing layer is disposed, and the side reinforcing layer is made of a rubber having JIS hardness at 20°C in a range from 70 or more to 85 or less and tan δ at 60°C in a range from 0.06 or more to 0.12 or less, and the side reinforcing layer is formed at a thickness in a range from 0.5 mm or more to 2.0 mm or less, and the side reinforcing layer is disposed at a position comprising the tire maximum width position.


Regarding claim 16, Hayashi further teaches an example tire size of 255/40ZR18 (Col. 3 lines 34-36), or in other words a tire cross-sectional height of 102 mm, which approaches the claimed range of 110 mm or more to 170 mm or less, and an aspect ratio of 40, which approaches the claimed range of 55 or more. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the disclosed values to behave in substantially the same way as the claimed ranges.
Moreover, it is noted that Hayashi merely teaches a preferable example tire and does not explicitly limit the disclosure to such a limitation. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123(II). Ebiko teaches an example tire size of 195/65R15 ([0049]), or in other words a tire cross-sectional height of approximately 127 mm (i.e. 195 mm x 0.65 = 126.75 mm), which falls within the claimed range of 110 mm or more to 170 mm or less, and an aspect ratio of 65, which falls within the claimed range of 55 or more. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tire cross-sectional height and the aspect ratio of the tire. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hayashi in order to provide a generally known tire size in the art, as taught by Ebiko. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.